  Case 3:21-mj-06030-DEA Document 13 Filed 07/26/21 Page 1 of 3 PageID: 22




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :    Hon. Douglas E. Arpert
                                       :
      v.                               :    Mag. No. 21-6030-01 (DEA)
                                       :
DOMINIC RICCI                          :    ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Eric A. Boden, Assistant United States Attorney), and defendant Dominic

Ricci (by Brian Reilly, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through October 29, 2021, to permit defense counsel the reasonable time

necessary for effective preparation in this matter and to allow the parties to

discuss the matter and conduct plea negotiations in an effort to resolve the

case before grand jury proceedings and trial; and the defendant being aware

that he has the right to have the matter submitted to a grand jury within 30

days of the date of his arrest pursuant to Title 18, United States Code, Section

3161(b); and no prior continuances having been ordered by the Court; and the

defendant, through his attorney, having consented to the continuance; and for

good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
  Case 3:21-mj-06030-DEA Document 13 Filed 07/26/21 Page 2 of 3 PageID: 23




      (1)       The parties anticipate entering into plea negotiations, which would

render any grand jury proceedings and any subsequent trial of this matter

unnecessary;

      (2)       The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (3)       The defendant has consented to the aforementioned continuance;

      (4)       The grant of a continuance will likely conserve judicial resources;

and

      (5)       As a result of the foregoing, pursuant to Title 18, United States

Code, Section 3161(h)(7), the ends of justice served by granting the

continuance outweigh the best interest of the public and the defendant in a

speedy trial.

                               26thday of July, 2021;
      WHEREFORE, it is on this ____

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through October 29, 2021; and it is further




                                           2
  Case 3:21-mj-06030-DEA Document 13 Filed 07/26/21 Page 3 of 3 PageID: 24




      ORDERED that the period from the date this Order is signed through

October 29, 2021 shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                   HON. DOUGLES E. ARPERT
                                   United States Magistrate Judge



Form and entry consented to:




Eric A. Boden
Assistant United States Attorney




Brian Reilly, Esq.
Counsel for Defendant Dominic Ricci




                                      3
